Case 1:13-cv-01518-ADC Document 180-2 Filed 02/11/19 Page 1 of 4

XHIBIT
Case 1:13-cv-01518-ADC Document 180-2 Filed 02/11/19 Page 2 of 4

Renee L. McCray

109 Edgewood Street

Baltimore, MD 21229

CERTIFIED MAIL #: 7010 1670 0001 9680 4952

December 21, 2011

Ben Holtrap

Executive Mortgage Specialist,
Office of the President

Wells Fargo Home Mortgage

MAC X2302-02J

1 Home Campus

Des Moines, IA 50328-001

Reference: Property Address: 109 Edgewood St. Baltimore, MD_21229
Loan No. 0199507104

Dear Mr. Hottrop:

This correspondence is in response to your letter dated December 15, 2011 concerning the
complaint | fited with the State of Maryland Attorney General’s Office, which was forwarded to the

Office of the Comptroller of the Currency (OCC).

| must admit | am extremely disappointed in Wells Fargo response since the agency that governs
Federal Banks; the OCC issued a Consent Order to Cease and Desist “Unsafe and Unsound”
practices in regards to servicing residential mortgages. To my dismay, | believed once | made
the complaint with the OCC your office would comply by disclosing the information | have been
requesting for the past 6 months.

it is still unclear to me in your past correspondence and in this response -- you stated Freddie
Mac is the investor. Each time | made a request from your office concerning whether or not my
note has been sold, assigned or transferred, your office response is the same by stating the
Federal Home Loan Mortgage Corporation was the investor. Since | am a lay person and not a
banker or mortgage lender ! do not understand the term “investor”. | am confused by the
information you provided, so would you please clarify:

4. You stated “The investor for this loan is Freddie Mac” are you saying Freddie Mac is the
“Holder” of the promissory note | signed with American Home Mortgage dated October 7,

2005?

2. if Freddie Mac is the “Holder” of the promissory note, what was the date that the note
was sold, assigned or transferred from American Home Mortgage to Freddie Mac?

3. You stated that “MERS continues to hold the mortgage tien on behaif of the beneficial
note holder and servicer.” Again, is Freddie Mac the “note holder’?

4. Also, you stated WFHM provides servicing of loans for investors, so are you saying
WFHM only have an interest or responsibility in providing service on behalf of the
investor?
Case 1:13-cv-01518-ADC Document 180-2 Filed 02/11/19 Page 3 of 4

5. You stated "There will be no other assignment’, what does that mean?

6. You also stated, “although we are providing this information, Freddie Mac will more than
likely refer you back to WFHM to answer any questions about the loan...” well if | cannot
. contact Freddie Mac, who do you suggest i ask?

As | stated above | am completely confused with the explanations | have been receiving from
your office concerning my loan would you please respond to the above questions.

Again as | stated to you in my letter dated December 10", to date, | have written numerous letters
to Wells Fargo Home Mortgage, 2 complaint to the Attorney General Office for the State of
Maryland and the Office of the Comptroller of Currency. | find it unreasonable and unfortunate
that customers of Wells Fargo Home Mortgage have to take this course of action in order to
receive full disclosure of their individual account information to no avail. This process has been
extremely frustrating and stressful. Since the OCC was my last recourse to urge Wells Fargo to
respond to my request to verify the above, this is also notice that this debt is officially in dispute.
Therefore, | wil} be pursuing this matter as you suggested by filing a lawsuit. Thank you for all

your assistance.

_-Sincerely,

ak VOC

Renee L. McCray

  

Cc: Office of the Comptroller of the Currency

CEM TICICN aA 4
Case 1:13-cv-01518-ADC Document 180-2 Filed 02/11/19 Page 4 of 4

ay UNITED STATES
© POSTAL SERVICE.

Date: 12/27/2011

RENEE MCCRAY:

The following is in response to your 12/27/2011 request for delivery information on your
Certified Mail(TM) item number 7010 1670 0001 9680 4952. The delivery record shows that
this item was delivered on 12/27/2011 at 05:39 AM in DES MOINES, IA 50306 to J MILLER.
The scanned image of the recipient information is provided below.

Signature of Recipient:

 

 

Address of Recipient: | WOT 3.)

 

 

 

Thank you for selecting the Postal Service for your mailing needs. If you require additional
assistance, please contact your local Post Office or postal representative.

Sincerely,

United States Postal Service
